MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his release by writ of habeas corpus alleging that on November 21, 1952, he entered a plea of guilty in Cause No. 18,-680 in the Criminal District Court of Jefferson County and that at no time did the attorney representing the State execute a written consent for the petitioner to be tried without a jury as is required by Article 10a, V.A.C.C.P.
Upon application of the relator, this Court directed that the facts be developed and certified to this Court. This has been done, and they are almost identical in every respect to those reflected in Ex parte Foster, Tex.Cr.App., 283 S.W.2d 761, to which reference is here made.
*521We have again concluded that the relator has here shown a failure to comply with the terms of Article 10a.
The writ of habeas corpus is granted, and relator is ordered delivered to the Sheriff of Jefferson County to await the further orders of the Criminal District Court of Jefferson County in Cause No. 18,680.